Citation Nr: 1327555	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  07-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C, to include as secondary to service-connected post-traumatic stress disorder with alcohol dependence.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2010, the Veteran appeared before the undersigned at a hearing before the RO.  A transcript of the hearing is included in the claims file and has been reviewed.  In December 2010, this matter was remanded for additional development.     

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case (SSOC) dated in January 2012.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its December 2010 remand, the Board requested that the Veteran be provided with a VA compensation examination into the issue of whether he incurred hepatitis in service, or has developed the disorder as the result of his service-connected posttraumatic stress disorder (PTSD).  The record indicates that an examination was subsequently scheduled, but was later canceled based upon a notation in the San Antonio VA Medical Center examination appointment sheet that "Veteran withdrew claim."  In response to that information, in February 2011, the AMC directed a letter to the Veteran asking him to complete a form confirming whether or not he wished to withdraw his appeal and return it within 30 days.  No response was received from the Veteran within the 30 day period, and in January 2012, the AMC issued a supplemental statement of the case.  

Thereafter, in January 2012, the Veteran directed a letter to the RO stating that the supplemental statement of the case was erroneous when it stated that he failed to attend an examination in that he had never received any information concerning a VA examination.  Further, the Board has found no letter of record documenting that he was in fact notified of the scheduled examination.  Based on the foregoing information, the Board finds it appropriate to schedule the Veteran for another VA examination into his claim.  

In scheduling the Veteran of the new examination, he should be notified of requirements under 38 C.F.R. § 3.655, to include its provision stating that, in cases where the claimant fails to appear without good cause for a scheduled examination regarding an original claim for service connection, the claim must be decided based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA treatment records pertaining to his treatment of Hepatitis C and associate the records with the claims file.  The most recent VA treatment records are dated in November 2010.  If such records are unavailable, a negative response should also be associated with the claims file.

2. Schedule the Veteran for an examination by a specialist in infectious diseases, if available, or otherwise to an appropriate specialist, including on a contract/fee basis if necessary, to determine the relationship, if any, between Hepatitis C, if found, and active service, to include as secondary to a service-connected disorder.  

The claims file and a separate copy of this Remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  The examiner must annotate in the examination report that the claims file was in fact made available for review in conjunction with the examination.  Any further indicated special studies must be conducted.

The examiner should obtain a complete history of Hepatitis C, substance abuse, exposure to blood while transporting bodies, and sharing razors and other oral hygiene equipment from the Veteran.  The examiner should provide explicit responses to the following with a complete rationale for any opinions expressed:

a) After reviewing the results of all indicated special studies, what is the likelihood (very likely, at least as likely as not, highly unlikely) that the Veteran has Hepatitis C?
b) If the Veteran has Hepatitis C, is it very likely, highly unlikely, or at least as likely as not (examiner to choose one) that Hepatitis C began in active service?
c) If so, the examiner should state the etiology to include a discussion of risk factors for the opinion.
d) If it is determined that it is unlikely that the Veteran's Hepatitis C began on active service, the examiner should provide an opinion as to whether it is at least as likely as not that Hepatitis C could otherwise be related to service to include as secondary to the Veteran's service-connected PTSD with alcohol dependence.  
e) If no such etiology relationship can be found on an as likely as not basis, the examiner should offer an opinion as to whether the Veteran's Hepatitis C has been aggravated (i.e., permanently increased in severity beyond the natural progression of the disorder) by his service-connected PTSD with alcohol dependence.    

Discussion of the pertinent evidence of record will be of great assistance to the Board in its deliberations regarding the most likely source of the Veteran's Hepatitis C infection.

If the examiner is unable to make such determinations based upon the existing evidence, he or she should so state, including the reasons for such determinations.  A complete rationale for any opinions expressed should be provided.

3. Thereafter, the RO should review the claims file to ensure that all of the foregoing requested development has been completed, and pursue any development required by the record, including further medical examination.  In particular, the RO should review the requested examination report and required medical opinions to ensure that they are responsive to, and in complete compliance with, the directives of this Remand.  If they are not, the RO should implement corrective procedures.

4. After undertaking any development deemed essential in addition to that specified above, the RO should readjudicate the claim of entitlement to service connection for Hepatitis C, to include the issue of secondary service connection under 38 C.F.R. §3.310(a) and aggravation under 38 C.F.R. §3.310(b) and should then issue a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal.  A reasonable period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for final appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

